Citation Nr: 1015018	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an atrial septal defect 
status post surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from September 
1950 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
application to reopen the previously denied claim for service 
connection for an atrial septal defect status post surgical 
repair.  

In November 2005 the Veteran testified at a hearing before a 
Veterans Law Judge who is no longer available to participate 
in the decision on his appeal.  A transcript of that hearing 
is of record.  VA law requires that persons who conduct a 
Board hearing on appeal participate in the final 
determination.  See 38 C.F.R. § 20.707 (2009).  

In February 2006 the Board reopened the claim for service 
connection for an atrial septal defect and remanded the claim 
for additional development.  

In June 2006 the Board denied the claim for service 
connection for an atrial septal defect status post surgical 
repair.  The Veteran appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2006 Order, the Court vacated the June 2006 
Board decision and remanded the case to the Board pursuant to 
an October 2006 Joint Motion for Remand.  Thereafter, the 
Board remanded the appeal to the RO for additional 
development.

In March 2008 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

In April 2008 the Board again remanded the appeal to the RO 
for additional development.  The development has been 
completed, and the case is before the Board for final review.
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran had a heart defect prior to service.

3.  A congenital atrial septal defect was not shown to be 
caused or aggravated by events, disease, or injury during 
military service.


CONCLUSION OF LAW

A congenital atrial septal defect status post surgical repair 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009); Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 
2004), Cotant v. Principi, 17 Vet. App. 116, 131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
heart disorder was received in February 2003.  Thereafter, he 
was notified of the general provisions of the VCAA by the 
Huntington RO and Appeals Management Center (AMC) in 
correspondence dated in March 2003 and April 2008, 
respectively.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in December 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
available service treatment records, private treatment 
records and opinions, and a lay statement from his platoon 
leader have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA heart 
examinations to assess the current nature and etiology of his 
claimed atrial septal defect disability.  

In a July 1980 letter from the Social Security Administration 
(SSA), the Veteran was notified that his disability benefits 
would be terminated because he became able to do substantial 
gainful work.  In correspondence dated in March 1981, he 
explained that he filed a reconsideration notice with SSA 
because he would "never be able to work again with all of 
[his] health problems."  A rating decision dated in October 
1982 continued nonservice-connected pension based on evidence 
that the Veteran had a permanent lung disorder and 
"congestive failure."  In November 1982 he notified the RO 
had his Social Security disability payments were reinstated.   
When the record suggests that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, 
either a remand is required to obtain the records, or a non-
conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for service 
connection for an atrial septal defect status post surgical 
repair.  As discussed below, competent medical evidence and 
credible lay evidence demonstrate that his atrial septal 
defect is a congenital heart disorder that was present prior 
to service, although diagnosed after service.  As a result, 
the issue in this case is whether an atrial septal defect was 
aggravated during active service as the Veteran contends.  
The Board has the burden to show that the presumption of 
soundness at enlistment was rebutted by clear and 
unmistakable evidence that his congenital heart defect was 
not aggravated by service.  Wagner v. Principi, 370 F.3d 
1089, 1097 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 
116, 131 (2003).  Any SSA records that may pertain to an 
atrial septal defect will not help to resolve the matter on 
appeal because there is no reasonable possibility that they 
would contain any medical opinion addressing the progression 
of the defect that meets the legal standard of "clear and 
unmistakable evidence" required by case law, the parties to 
the Joint Motion for Remand, and the Court's Order.  
Therefore, any SSA records would not be pertinent to the 
ultimate issue on appeal.     

In addition, the Veteran has not indicated that any SSA 
records would pertain to the issue of whether his congenital 
heart defect was aggravated by service, nor has he requested 
VA to obtain any SSA records in support of his claim.  
Moreover, he has not identified any treatment for his claimed 
heart disability prior to May 1978, the earliest post-service 
medical evidence of record addressing any heart disability, 
or prior to 1980, the year his congenital heart defect was 
surgically repaired.  As a result, any SSA records pertaining 
to an atrial septal defect are likely to be duplicative of 
those already of record.  Consequently, as the Board is 
directed to avoid remanding a claim that would not result in 
any additional benefit to the veteran, this writing decides 
the Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran contends that he has a congenital heart disorder, 
diagnosed as an atrioseptal defect in June 1980, that was 
aggravated during active military service.  He points to an 
incident in Korea when he passed out and was transferred to a 
tank company from infantry, an extremely hot summer and cold 
winter in Korea, and being in a tank that was hit by mortar 
rounds as factors proving that his heart disability was 
aggravated during service.

Available service treatment records showed that the Veteran 
was seen at a clinic in May 1951, and the impression was 
cardiac insufficiency.  He was hospitalized for medical 
observation and cardiac evaluation, at which time he related 
a history of prior rejection from the military because of 
heart disease.  He complained of precordial stabbing pain on 
exertion, palpitation, and easy fatigability.  On 
examination, the heart was not enlarged and there were no 
thrills.  A Grade II apical systolic murmur and later a Grade 
II pulmonic systolic murmur were reported.  "No disease" 
was one diagnosis recorded during hospitalization for cardiac 
evaluation.  At discharge from the hospital several days 
later, he was returned to general service duty.  The 
diagnosis was listed was "suspect rheumatic heart."  The 
service separation examination was negative for complaints or 
findings of heart defects.

Post-service private medical records (received in February 
1981) included an x-ray report dated in October 1974 that 
listed an impression of left ventricular enlargement.

A statement from R. G., M.D., dated in May 1978 reflected 
treatment for a heart problem.  The physician noted at the 
time that the Veteran's past history was non-contributory.  
The initial examination revealed findings including a 2/6 
systolic murmur.  A chest x-ray revealed cardiomegaly with 
pulmonary vascular congestion.  An electrocardiogram was 
interpreted as normal.  The diagnosis included early 
congestive heart failure.  It was suggested that he stop 
smoking and avoid exposure to coal dust (he was a coal 
miner).

Medical records and statements from Ohio State University 
Hospital were received in October 1980 and revealed that the 
Veteran underwent a patch closure of a large atrioseptal 
defect in June 1980.  His postoperative course was reported 
as quite smooth.  The final diagnoses included "secundum 
atrioseptal defect," congenital in origin.

An August 1980 report (received in February 2003) from G. K., 
M.D., a thoracic surgeon, related that he saw the Veteran in 
follow-up, two months after the patch closure of his atrial 
septal defect.  He observed that the Veteran seemed to be 
getting along quite well and was asymptomatic.  The physical 
examination was essentially negative, and the previously 
heard murmur was not detected.  The chest x-ray was clear 
with some mild cardiac silhouette enlargement, but was 
otherwise quite stable.  An electrocardiogram showed sinus 
rhythm with occasional premature ventricular contractions.

A statement from M. W. H., M.D., dated in October 1980 noted 
that the Veteran had an underlying congenital atrial septal 
defect, and since the surgical repair, had been doing well 
without postoperative problems.

In a statement dated in December 1980 the Veteran's platoon 
leader attested to the Veteran's outstanding dedication 
during service and recalled that the Veteran had once 
mentioned that he had passed out prior to his assignment to 
the platoon.  He stated that the winter of 1951-1952 was very 
cold in Korea.  He also described the platoon coming under 
heavy mortar attack, indicating that the Veteran's tank 
received several hits, and he sustained minor injuries to his 
eye and forehead, which were bandaged.

Private treatment records from R. K., M.D., dated from May 
1993 to January 2003 (received in May 2003) reflected 
treatment for chronic obstructive pulmonary disease and coal 
worker's pneumoconiosis.

Several statements from the Veteran, including one received 
in February 2003, detailed that he had a hole in his heart 
since birth; he believed that military service made his heart 
defect worse, necessitating surgical repair after service in 
1980.  

In his substantive appeal dated in June 2004 the Veteran 
asserted that the evidence of record clearly showed that his 
heart disorder that he had prior to service was aggravated 
beyond normal limits due to infantry training and duties 
during his tour in Korea.  He stated that after he passed out 
he was taken to an aid station and to the hospital before 
being transferred to a tank unit.  He believed that he was 
transferred due to his heart disorder.

In November 2005 the Veteran testified about fainting in 
Korea and being transferred to a tank unit.  When asked 
whether he had any symptoms of heart problems at the time of 
separation from service, he replied that he tired quickly, 
was evaluated by his family doctor, [R.] K., M.D., and had 
heart surgery [performed by G. K., M.D., in 1980] to patch a 
hole in his heart.  He stated that he does not require any 
current follow-up treatment because after the surgery he was 
"doing fine."

In a November 2005 statement Dr. R. K. suggested the 
"possibility" that the Veteran's combat service during the 
Korean conflict "could have" worsened his congenital heart 
defect.  He added that "at the least, combat duty must have 
increased the strain on his heart thus increasing his risk of 
an occurrence of a cardiac incident."  

On VA examination in March 2006, the examiner reviewed all 
available medical records and service treatment records for 
the Veteran.  After performing a thorough examination, it was 
noted that the Veteran's atrial septal defect was less likely 
as not (less than 50/50 probability) increased in severity or 
worsened by his time on active duty.  The examiner, a nurse, 
noted that atrial septal defects are congenital in nature, 
and symptoms often develop in the fourth decade of life or 
later.  She concluded that his presentation represented a 
normal progression in symptoms of a large atrial septal 
defect, and if the defect had been worsened by military 
service, his symptoms would have been more pronounced at an 
earlier age.  The examiner also noted that it is not uncommon 
for soldiers to become faint or to "fall out" while on a 
march.

A letter from A. A., M.D., dated in May 2006 stated that the 
Veteran was in combat during the Korean conflict and his 
heart condition was worsened.  The physician did not state 
that he had reviewed the service treatment records, and no 
medical rationale (reasons or bases) were provided with this 
opinion.

Additional statements from the Veteran and his representative 
reiterated his contentions that his congenital heart defect 
was aggravated during service.

In March 2008 the Veteran again testified that he believed 
his congenital heart defect was aggravated by military 
service; his testimony was similar to that provided in 
November 2005 and in several written statements.  He denied 
receiving any medical treatment between his in-service 
hospital evaluation and separation.  He added that after 
service he became tired more easily and told his private 
doctor, [R.] K., M.D., who referred him to a heart specialist 
in 1980 when he heard a heart murmur.  The heart specialist 
reportedly told him that an atrial septum defect is a defect 
from birth [a congenital defect].  The Veteran indicated that 
he worked for 30 years in a coal mine as a shuttle car 
operator/brakesman and started having problems while he 
worked at the coal mine; he also got hurt on the job and 
retired on disability.  He testified that the older he gets, 
the more fatigued he feels.  

In a VA heart examination report dated in August 2009, the 
examiner, a cardiologist and thoracic surgeon, indicated that 
he reviewed the claims folder, including service treatment 
records, post-service private treatment records, and private 
medical opinions.  Following a review of the claims folder 
and interview and physical examination of the Veteran, the 
diagnosis was repair of a congenital secundum type atrial 
septal defect in 1980 with no residual effect.  The examiner 
opined that the atrial septal defect clearly and unmistakably 
existed prior to service without undergoing any aggravation 
in service.  

He listed multiple reasons to support his conclusion.  He 
explained that the atrial septal defect was a congenital 
secundum type atrial defect present since birth, and the 
natural history is that it does not close unless closed with 
a cath with a "button" closure or surgical closure as the 
Veteran had.  Second, he explained that enlargement does not 
occur after normal development and growth even with exercise 
or exertion.  Therefore, his stated combat military service 
would not have had any change or aggravation of the natural 
history of the congenital defect.  Third, he noted that the 
Veteran denied any stab wounds or military injuries to cause 
a traumatic atrial septal defect.  Fourth, he observed that 
the statements from R. K., M.D., in November 2005 and from A. 
A., M.D., in May 2006 contained no basis, reasons, or support 
for the medical opinions, and in the VA examiner's 
professional experience as a cardiovascular and thoracic 
surgeon, those opinions were not founded on the usual 
practices of the profession.  Finally, the examiner reasoned 
that passing out as the Veteran claimed happened once during 
service is not uncommon, but it is not an indication of 
aggravation of his atrial septal defect.

The Board has considered the contentions of the Veteran and 
his representative, but finds that service connection for an 
atrial septal defect, status post surgical repair is not 
warranted.  As an initial matter the Board finds that clear 
and unmistakable evidence demonstrates that the atrial septal 
defect existed before acceptance and enrollment.  In this 
regard, the service treatment records reflect that he was 
aware of a heart problem prior to service, and his post-
service written statements and oral testimony consistently 
asserted that he had a heart problem prior to service.  

The Board also finds that clear and unmistakable evidence 
demonstrates that the Veteran's congenital heart defect was 
not aggravated by service.  In this regard the Board finds 
that the August 2009 VA examiner's medical opinion that an 
atrial septal defect clearly and unmistakably existed prior 
to service without undergoing any aggravation in service was 
persuasive because it was supported by a review of the entire 
claims folder; physical examination of the Veteran; and 
factually accurate, fully articulated, sound reasoning for 
the cardiovascular and thoracic surgeon's conclusion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.  In 
comparison, although supported by a medical rationale, the 
March 2006 VA examiner's medical opinion was less persuasive 
because as a nurse, she did not have the same level of 
expertise as the August 2009 examiner, and because the 
opinion met a less-demanding legal standard (stated as "less 
likely as not (less than 50/50 probability)).  Finally, the 
two private medical opinions from R. K., M.D., and A. A., 
M.D., held no probative value because neither was supported 
by any articulated medical rationale.  Id.  In addition, the 
November 2005 opinion from Dr. R. K. was expressed in 
speculative terms, and the Court has held that medical 
opinions expressed in speculative language are insufficient 
to establish service connection.  Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993)).

In conclusion, competent and persuasive medical evidence of 
record, which is clear and convincing, demonstrates that the 
Veteran had a congenital heart defect prior to service that 
was not aggravated during military service.  Similarly, 
service connection for a heart disability on a direct basis 
is not warranted because the disability existed prior to 
service, and there is no competent or persuasive medical 
opinion suggesting that his heart disability was caused by 
any event, disease, or injury during service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Therefore, his claim for service 
connection for an atrial septal defect status post surgical 
repair must be denied.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a current 
atrial septal defect status post surgical repair that was 
caused or aggravated by military service.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
heart disorder have no probative value.

For all the foregoing reasons, the claim for service 
connection for an atrial septal defect status post surgical 
repair must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an atrial septal defect 
status post surgical repair is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


